Reinhardt, J.,
delivering the opinion of the Court:
The defendant demurred generally to the second, third and fifth counts, and specially to the third and fifth counts of the declaration. One of the causes of general demurrer to each of the counts is that there is no causal connection between the alleged violation of the statutes referred to and the alleged accident.
Each of the counts under consideration alleges a violation of a section of the motor vehicle law in substantially the same phraseology except that each count sets up a different section of the statute alleged to have been violated.
The second count alleges the negligence as follows:
*155“ * * * The said defendant, through and by his agent or employee, was negligent, reckless and careless in that he failed to drive his said motor vehicle or truck nearest to the center line of said du Pont Boulevard, when he intended to make a left-hand turn, to cross by a lane leading from the west side of said du Pont Boulevard to the east side of said du Pont Boulevard, as required by Section 95, paragraph (a) of Chapter 10, Volume 36, Laws of Delaware,” thereby crushing and demolishing the plaintiff’s automobile and injuring the plaintiff, etc.
 We are of the opinion that there is not alleged in any of the counts under consideration any causal relation between the alleged violation of the statute and the injury complained of. While the act of operating the automobile in violation of the statute is held in negligence cases to constitute negligence per se, yet there must be shown a causal connection or relation between the violation of the statute and the injury. Brown v. Green & Flinn, 6 Boyce 449, 100 A. 475; Lindsay v. Cecchi, 3 Boyce 133, 80 A. 523, 35 L. R. A. (N. S.) 699.
In view of the above decision it is unnecessary to decide the question raised by the special demurrer.
The general demurrer to all three of the counts is sustained.